Case 5:20-cv-02595-JWH-KK Document 12 Filed 03/22/21 Page 1 of 1 Page ID #:83




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—
                                    GENERAL

 Case No.      EDCV 20-02595-JWH (KKx)                        Date March 22, 2021
 Title Ada Maria Benson v. IHSS DPSS, et al.



 Present: The Honorable         JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


               Irene Vazquez                                   Not Reported
                Deputy Clerk                                  Court Reporter


     Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
                None Present                                   None Present

 Proceedings: (IN CHAMBERS) Order to Show Cause re Dismissal for
              Lack of Prosecution
      Absent a showing of good cause, an action must be dismissed without
prejudice if the summons and complaint are not served on a Defendant within 90
days after the complaint is filed. Fed. R. Civ. Proc. 4(m).

        In the present case, it appears that Plaintiff has not served the summons and
complaint on one or more Defendants. Accordingly, the Court, on its own motion,
hereby orders Plaintiff to show cause in writing on or before April 12, 2021, why
this action should not be dismissed, with respect to each Defendant who has not
been served, for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of
Civil Procedure, the Court finds that this matter is appropriate for submission
without oral argument. This Order to Show Cause will be discharged if Plaintiff
files, before the deadline set forth above, a proof of service of the summons and
complaint.

        IT IS SO ORDERED.




 Page 1 of 1                        CIVIL MINUTES—GENERAL            Initials of Deputy Clerk iv
